  Case 1:20-cr-00193-CMH Document 44 Filed 05/07/21 Page 1 of 4 PageID# 328




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )
                                              )
PETER RAFAEL DZIBINSKI                        )       Case No. 1:20-cr-193-CMH
DEBBINS,                                      )
     a/k/a “Ikar Lesnikov,”                   )
                                              )
               Defendant.                     )


       GOVERNMENT’S MOTION TO SEAL AND SUPPORTING MEMORANDUM
                PURSUANT TO LOCAL CRIMINAL RULE 49(E)

       The United States, through undersigned counsel, submits this Motion to Seal pursuant to

Local Rule of Court 49(E) of the Local Criminal Rules for the United States District Court for

the Eastern District of Virginia, and asks for an Order sealing the following exhibits to the

Government’s Position on Sentencing, which will be filed with the Clerk’s Office, or through the

Classified Information Security Officer (CISO), on May 7, 2021: Exhibit A, Exhibit D, and

Exhibit E, and unredacted versions of Exhibit F and Exhibit G (collectively, the “Protected

Exhibits”). The Protected Exhibits will be filed under seal pursuant to Local Rule 49(E), which

provides that the filings are to be treated as sealed pending the outcome of this motion to seal.

       The United States seeks to file the Protected Exhibits under seal because they contain

information that should not be publicly available. Specifically, the declaration filed as Exhibit A

contains personal information that the defendant provided to Russian intelligence agents about

his former Special Forces team members, details about the positions that the defendant applied

for in the U.S. intelligence community, identifying information about a potential co-conspirator,

and other nonpublic details about the nature, type, and sources of the government’s evidence in

                                                  1
  Case 1:20-cr-00193-CMH Document 44 Filed 05/07/21 Page 2 of 4 PageID# 329




this case. Meanwhile, the declarations marked as Exhibits D and E, which have been filed with

the assistance of the CISO, contain classified information. The redacted portion of Exhibit F, a

letter from one of the Special Forces operators whose name the defendant disclosed, contains

identifying information about the operator, the disclosure of which could put him or her at risk of

retribution. And the redacted portion of Exhibit G contains the telephone number for Major

General John Brennan. Given the nature of this offense—which involves an espionage

conspiracy with a sophisticated foreign intelligence agency—the government submits that this

information should not be in the public domain because its public disclosure could jeopardize

ongoing investigations, put individuals’ safety at risk, or cause potential damage to U.S. national

security.

       This Court has the inherent power to seal materials submitted to it. See Nixon v. Warner

Commc’ns Inc., 435 U.S. 589, 598 (1978) (“It is uncontested, however, that the right to inspect

and copy judicial records is not absolute. Every court has supervisory power over its own

records and files, and access has been denied where court files might have become a vehicle for

improper purposes.”); In re Sealed Affidavit(s) to Search Warrants Executed on February 14,

1979, 600 F.2d 1256, 1257 (9th Cir. 1979) (recognizing that “the courts have inherent power, as

an incident of their constitutional function, to control papers filed with the courts within certain

constitutional and other limitations”). “The trial court has supervisory power over its own

records and may, in its discretion, seal documents if the public’s right of access is outweighed by

competing interests.” In re Knight Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984).

       The United States has considered alternatives less drastic than sealing. It has filed

redacted versions of Exhibit F and Exhibit G on the public docket. Given the amount of

sensitive information in Exhibit A, Exhibit D, and Exhibit E, the United States has found that no



                                                  2
  Case 1:20-cr-00193-CMH Document 44 Filed 05/07/21 Page 3 of 4 PageID# 330




alternatives less drastic than sealing would suffice to protect its interests. The Protected Exhibits

should remain sealed until further Order of the Court.

       A proposed sealing order is submitted herewith for the convenience of the Court.



                                              Respectfully submitted,

                                              Raj Parekh
                                              Acting United States Attorney

                                       By:            /s/ _________________

                                              Thomas W. Traxler
                                              James L. Trump
                                              Assistant United States Attorneys
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                              Telephone (703) 299-3746
                                              Facsimile (703) 299-3980
                                              Thomas.traxler@usdoj.gov


                                                     /s/ _________________
                                              David Aaron
                                              Trial Attorney, National Security Division
                                              U.S. Department of Justice
                                              950 Pennsylvania Avenue NW
                                              Washington, DC 20530
                                              Telephone (202) 307-5190
                                              Facsimile (202) 532-4251
                                              Email: David.aaron2@usdoj.gov




                                                  3
 Case 1:20-cr-00193-CMH Document 44 Filed 05/07/21 Page 4 of 4 PageID# 331




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of May, 2021, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system.



                                                                 /s/____________________
                                                     Thomas W. Traxler
                                                     Assistant United States Attorney




                                                4
